Exhibit 10.2




HAROLD C. MOLL

Box 866, Georgetown,

Grand Cayman, British West Indies

(818)-249-1157




February 4, 2014




SAASMAX, INC.

3254 Prospect Ave.

La Crescenta, CA  91214




Attention:  Board of Directors of SaaSMax, Inc.




Dear Sirs:




RE:

SAASMAX, INC. (the “Corporation”)




·

Resignation as Officer and Director




·

Termination of Management Consulting Agreement dated July 22, 2013




I hereby resign as the Company’s Chief Executive Officer, President and a
Director.  I hereby confirm that the management consulting agreement dated July
22, 2013 (the “Agreement”) is terminated and I am not entitled to any other
payment thereunder and hereby surrender for cancellation to the Company the
750,000 earn-out shares issued to me under the Agreement.




Yours truly,




/s/ Harold C. Moll




HAROLD C. MOLL



